EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Philip Mendes Da Costa on 10 October 2021. 
The application has been amended as follows:
Claim 1 has been amended as follows:
(Currently Amended) An upright surface cleaning apparatus that is operable in a floor cleaning mode and in an above floor cleaning mode, the surface cleaning apparatus comprising in the floor cleaning mode: 
a surface cleaning head having a dirty fluid inlet; 
a support member moveably mounted to the surface cleaning head;
a suction and filtration unit comprising a suction motor, at least one cleaning stage, a housing and a clean air outlet, the housing defining an inlet to the suction and filtration unit, the housing of the suction and filtration unit engages the support member;
a fluid flow path extending from the dirty fluid inlet to the clean air outlet and including the suction motor and the at least one cleaning stage;
an above floor cleaning wand has an inlet end that is removably received whereby the above floor cleaning wand is drivingly connected to the support member; 
a hose having an inlet end that is downstream from the above floor cleaning wand and an outlet end that is upstream of the suction and filtration unit; and, 
a handle drivingly connected to the above floor cleaning wand,

wherein the suction and filtration unit, the above floor cleaning wand and the hose are concurrently removable as a unit from the support member with the hose in fluid flow communication with the above floor cleaning wand and the suction and filtration unit, [[and]]



whereby in [[an]] the above floor cleaning mode, have been has been the housing on the suction and filtration unit and the inlet end of the hose is downstream from the above floor cleaning wand and the outlet end of the hose is upstream of the suction and filtration unit, and

wherein the suction and filtration unit has an upper portion having an upper portion height, a middle portion having a middle portion height and a lower portion having a lower portion height, and the upper portion height, the middle portion height and the lower portion height are approximately equal and,

wherein the portion of the housing that engages the support member is located at the middle portion of the suction and filtration unit.

Claims 5 and 8-10 have been cancelled. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record (considered as a whole) neither anticipates nor renders obvious an upright surface cleaner having a support member moveably mounted to a surface cleaning head, a suction and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.